Citation Nr: 0602874	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a fracture of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
February 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO denied the veteran's petition 
to reopen his previously denied claim of entitlement to 
service connection for residuals of a fracture of the right 
elbow.

This case was previously before the Board in March 2005, at 
which time the Board remanded the claim to the RO for further 
development and consideration.  The RO completed the 
development requested, continued to deny the claim, and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his petition to reopen, apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  In a November 1974 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a fracture of the right elbow; the veteran 
timely filed a notice of disagreement (NOD) in response and 
the RO sent him a statement of the case (SOC), but he did not 
then perfect his appeal by filing a timely substantive appeal 
(VA Form 9/1-9 or equivalent statement).

3.  The RO, in November 1976 and November 1992, determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for residuals of a 
fracture of the right elbow; the veteran did not timely 
appeal those decisions, either.

4.  The evidence submitted since the November 1992 rating 
decision is cumulative of evidence already of record and does 
not provide the facts necessary to substantiate this claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for residuals of a fracture of 
the right elbow.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).



Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent VCAA letters in 
November 2002 and April 2005.  The more recent letter was 
sent in response to the Board's March 2005 remand directive.  
The November 2002 letter explained the type of evidence 
required to substantiate a claim of entitlement to service 
connection, but the April 2005 letter correctly explained the 
type of evidence required to substantiate his petition to 
reopen his previously denied claim of entitlement to service 
connection for residuals of a fracture of the right elbow.  
Both letters also indicated what evidence he was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that she 
should identify and/or submit any supporting evidence.  And 
in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the 
April 2005 VCAA notice (which addressed the correct issue, 
unlike the earlier November 2002 letter) therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).



The VCAA notices, in November 2002 and April 2005, were after 
the RO's initial adjudication of the claim in November 2001.  
So this did not comply with the requirement that VCAA notice 
precede the initial RO adjudication.  But in Pelegrini II, 
the Court clarified that in cases, as here, where the VCAA 
notice was not issued until after the initial adjudication in 
question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.

Here, the April 2005 VCAA notice provided the veteran with 
ample opportunity to respond before his appeal was 
recertified to the Board.  And he has not otherwise indicated 
that he has any additional relevant evidence to submit or 
which needs to be obtained.  So under these circumstances, 
the Board finds that he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice."  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The veteran has not been provided a VA examination to 
determine whether he has a right elbow disorder related to 
his service in the military.  In this regard, 38 C.F.R. 
§ 3.159(c)(4)(iii) provides that 38 C.F.R. § 3.159(c)(4) 
"applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured."  
Here, since the claim is not being reopened, the veteran is 
not entitled to an examination for a medical nexus opinion.



The veteran's claim for service connection for residuals of a 
fracture of the right elbow was first considered and denied 
by the RO in a November 1974 rating decision.  The claim 
originally was denied on the basis that his right elbow 
fracture occurred prior to his military service, in September 
1965, and there was no evidence of record that his residuals 
of the fracture were permanently aggravated during his 
service.  In denying his claim, the RO found that the veteran 
had pain upon extension of his right elbow, with limitation 
of motion and a history of a painful or trick elbow, upon 
entrance into service.  He was treated for elbow pain in 
October and November 1966, and again in January 1967.  An 
October 1966 x-ray showed an incomplete union of a fracture 
of the olecranon process.  A January 1967 Personnel Action 
report and February 1967 Medical Board report show that the 
veteran continued to experience limitation of motion, pain 
over the olecranon, and continued non-union of the fracture 
during his service, and that the veteran was found unfit for 
retention due to this pre-existing disorder, which did not 
permanently worsen during his military service.

The veteran filed a notice of disagreement (NOD) in response 
to that November 1974 rating decision - to initiate an 
appeal, but after receiving a statement of the case (SOC) in 
September 1975, he failed to perfect his appeal by submitting 
a timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. § 20.200 (2005).  In cases where 
the veteran files an NOD, but fails to perfect his appeal 
within sixty days of the date on which the SOC was mailed or 
within one year from the date of mailing the notice of the 
decision (by filing a VA Form 9 or equivalent statement), the 
RO's determination becomes final and binding on him based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103 
(2005).

In September 1976, the veteran attempted to reopen his 
previously denied claim.  In support of his petition to 
reopen, he submitted July to August 1976 records from 
Waterville Osteopathic Hospital.  These records showed that 
the veteran had a well healed fracture of olecranon process 
with callus formation and osseous proliferation at the 
fracture site, as well as some limitation of motion.  In 
November 1976, the RO denied the veteran's petition to reopen 
on the basis that the medical records were not new and 
material evidence sufficient to reopen his claim.  The 
veteran did not file a notice of disagreement in response.

Thereafter, the veteran again attempted to reopen his claim 
for service connection for residuals of a fracture of the 
right elbow in August 1988.  Evidence submitted in support of 
this claim included records from the J. M. Gibbons, dated 
September 1965 through April 1966, showing treatment for a 
compound fracture of the olecranon of the right elbow.  

By rating decision dated in November 1992, the veteran was 
advised that no new and material evidence had been submitted 
to reopen his claim for service connection.  No timely notice 
of disagreement was filed in response, so that decision also 
became final and binding on him based on the evidence 
then of record..

The veteran filed his current petition to reopen this 
previously denied claim in May 2000.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in the November 2001 decision being appealed, the 
RO found that the evidence received since the prior denial 
was new, but still not material, as the VA medical records 
submitted in support of the claim did not show the veteran's 
right elbow disorder was aggravated during service.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.



Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD 
following the November 1992 RO rating decision.  So that 
rating decision is final and binding on him based on the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
there is new and material evidence since that decision, 
the claim must be reopened and the former disposition 
reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  But these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed in May 2000, before this date, the 
new version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).

This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.



The evidence added to the record since the RO's November 1992 
rating decision consists of VA medical records dated August 
1998 through January 2001.  These records show the veteran 
has been treated for septal deviation and chronic rhinitis; 
diabetes mellitus; hyperlipidemia; removal of colon polyps; 
and mild chronic obstructive pulmonary disease.  None of the 
records showed treatment for the veteran's right elbow.

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
Although the veteran's VA medical records are new, in that 
they were not previously of record, these documents are not 
material because they do not address the fundamental basis of 
the RO's November 1992 denial (and the November 1974 and 
November 1976 denials) - that the veteran's pre-existing 
residuals of a fracture of the right elbow were not shown to 
have been aggravated during his active military service.  The 
VA medical records, as previously noted, refer only to 
treatment for other disorders and do not in any way refer to 
the veteran's right elbow.  In short, these medical records 
do not show a current right elbow disorder.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("In the absence of 
proof of present disability there can be no valid claim.").  
More importantly, these records do not demonstrate that his 
pre-existing residuals of a fracture of the right elbow 
underwent an appreciable increase in severity during service 
beyond their natural progression.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  See, too, Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292 (1992) 
(temporary or intermittent flare-ups during service of a 
preexisting injury or disease are insufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened).   

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he was treated for 
right elbow pain during service.  But the mere fact that he 
was treated for right elbow pain in service is insufficient, 
in and of itself, to suggest aggravation of the preexisting 
disability.  This is especially true in the absence of any 
medical evidence suggesting this might have occurred in his 
particular instance.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military - such as a relevant injury sustained while 
on active duty).

Moreover, the RO and the Board repeatedly requested that the 
veteran provide more specific information as to post-service 
treatment records, in order to permit the RO to confirm that 
he currently has a right elbow disorder, which worsened 
during service, and he has failed to provide such 
information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  
Merely reiterating previously made arguments, without this 
independent verification, is insufficient grounds to reopen 
his claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for residuals of a fracture of the right 
elbow.  And, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
residuals of a fracture of the right elbow is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


